DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 15 June 2022 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101. 
a.	Regarding claims 1-16, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) rendering a light filed using a weight function and depth component and the semantic component of the weight function. This judicial exception is not integrated into a practical application because the claims recite only a process of mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. See MPEP § 2106.04(a)(2) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite manipulating mathematical concepts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Regarding claim 10, the limitation, “. . . performing the image processing method of claim 1,” makes the claim unclear and confusing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karsch et al. (US 2015/0043806 A1) in view of Umemura et al. (US 8.535.229 B2).
a.	Regarding claim 1, Karsch discloses an image processing method for rendering a light field, comprising:
constructing a weight function for the light field comprising a depth component and a semantic component, where the weight function assigns a ray in the light field with a weight (Karsch discloses light intensity optimization module (Fig. 5c-507 and ¶¶ 0062-0064) which utilize the visible source detection module that calculates “estimated depth map” (D) and a projection operator (K) (Figs. 5c-501 and 503 and ¶¶0052-0054) and an Out-of-View Estimation Module connected with “image-based lighting environment” (IBL) and spatially-varying per-IBL weights (Figs. 5c-505 and ¶¶0055-0061); and
conducting light field rendering using the weight function (Karsch discloses “optimizing 507 the estimated illumination sources using surface materials estimated based on diffuse reflectance associated with the image” at Fig. 5c-507 and ¶¶ 0063-0064),
wherein the depth component and the semantic component of the weight function respectively assigns a depth-guided weight and a label-guided weight to the ray, and a joint weight for the ray is calculated by multiplying the depth-guided weight and the label-guided weight (Karsch discloses light intensity optimization module (Fig. 5c-507 and ¶¶ 0062-0064) which utilize the visible source detection module that calculates “estimated depth map” (D) and a projection operator (K) (Figs. 5c-501 and 503 and ¶¶0052-0054) and an Out-of-View Estimation Module connected with “image-based lighting environment” (IBL) and spatially-varying per-IBL weights (Figs. 5c-505 and ¶¶0055-0061). Further, the estimated illumination sources using surface materials estimated based on diffuse reflectance associated with the image” at Fig. 5c-507 and ¶¶ 0063-0064).
However, Karsch does not disclose wherein the depth component of the weight function is defined as a Gaussian function so that the depth- guided weight of the ray increases as a difference between a depth value of the ray and a focal depth for rendering decreases.
Umemura discloses wherein the depth component of the weight function is defined as a Gaussian function so that the depth- guided weight of the ray increases as a difference between a depth value of the ray and a focal depth for rendering decreases (Umemura discloses that “the transmission means being configured to apply weighting to the transmission aperture of the ultrasonic element array using a Gaussian function, and to control a local focal length of the ultrasonic element array using a Lorentz function during one scanning period; and reception means which receives the ultrasonic pulse reflected from the examinee, wherein the transmission means is configured to tune a combination of: a parameter β of a differential said Gaussian function determining a spread of a transmission aperture weight, and a parameter α of the Lorentz function determining tendency of a change in the local focal length, to effect the transmitted ultrasonic pulse signal to contain a plurality of peaks with substantially equal transmission intensity in an azimuth direction, a locus in a depth direction of each peak from the plurality of peaks is a substantially straight line parallel with scan lines of a sector scan . . .” at equations (1)-(3); col. 6, line 30 – col. 7, 37; claim 1) (emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the Lorentz function of Umemura to Karsch’s light intensity optimization module.
The suggestion/motivation would have been to “[enable] transmission/reception of multiple beams having equal transmission sensitivity can be realized” (Umemura; col. 5, lines 1-2).
 b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the semantic component of the weight function is based on an assumption that each object's weight conforms to a quadratic distribution ((Umemura discloses that “the transmission means being configured to apply weighting to the transmission aperture of the ultrasonic element array using a Gaussian function, and to control a local focal length of the ultrasonic element array using a Lorentz function . . .” at equations (1)-(3); col. 6, line 30 – col. 7, 37; claim 1) (emphasis added), the label-guided weight assigned to a ray further depends on a focal depth for rendering, wherein the label-guided weight is assigned a minimum weight when the focal depth is either less than a minimum depth value or greater than a maximum depth value (Karsch discloses using pixels with intensity higher than 95th percentile in the visible source detection module (Figs. 5c-501 and 503 and ¶¶0053-0054) following the calculation of minimizing the energy term in the Out-of-View Estimation Module connected with “image-based lighting environment” (IBL) and spatially-varying per-IBL weights (Figs. 5c-505 and ¶¶0055-0061)).
c.	Regarding claim 5, the combination applied in claim 1 discloses wherein the image processing method is configured to at least partially remove from the rendered image an occluding object that prevents the viewing of an object of interest (Karsch discloses that “[t]o remove spurious and small detections, the Visible Source Detection Module can be further configured to perform an opening operation on the thresholded image (binary erosion followed by dilation)” at ¶0053) (emphasis added).
d.	Regarding claim 10, the combination applied in claim 1 discloses an image processing system for rendering a light field, comprising: one or more processors (Karsh at ¶ 0075); and a memory storing instructions that, when executed by the one or more processors, is configured for performing the image processing method of claim 1 (Karsh discloses “a computer program product encoded with instructions that when executed by one or more processors cause a process to be carried out” at ¶ 0075).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karsch et al. (US 2015/0043806 A1) in view of Umemura et al. (US 8.535.229 B2), and further in view of Taimouri et al. (US 2018/0059679 A1).
a.	Regarding claim 6, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not disclose further comprising calculating the depth value for the ray by:
training a convolutional neural network using a data set with similar and dissimilar pairs of images;
applying the trained convolutional neural network to each image patch of the pair of images to obtain an initial matching cost for the each image patch; and
applying a stereo method to refine the matching cost for the each image patch and to determine a disparity value for the each image patch.
Taimouri discloses training a convolutional neural network using a data set with similar and dissimilar pairs of images (“Stereo disparity can be determined by comparing each pixel from a first stereo image 302 with pixels on the epipolar line 308 from the second stereo image 304 to determine a match and vice versa” at Fig. 3 and ¶0016);
applying the trained convolutional neural network (“convolutional deep neural network (CDDN)” at Fig. 7 and ¶¶0037-0046) to each image patch of the pair of images to obtain an initial matching cost for the each image patch (“Determining a match can include minimizing a cost or difference function between the pixels” at Fig.3 and ¶0016); and
applying a stereo method to refine the matching cost for the each image patch and to determine a disparity value for the each image patch (“Determining the displacement of a pixel along epipolar lines 306, 308 in stereo images 302, 304 can determine stereo disparity of the pixel” at Fig. 3 and ¶0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the stereo images matching and CDDN of Taimouri to the combination.
The suggestion/motivation would have been to provide “acceleration and performance improvement purposes. For instance, deep neural networks has been used to detect and classify objects in a scene; however, depending on the image size, content and quality, the detection and classification process might become inaccurate, instable and slow. To address this gap, a depth map can be a priori knowledge about the distance to the surrounding objects in the scene. In this fashion the detection and classification process can be limited to only to the areas containing the closer objects, e.g. the areas with higher intensities. This strategy accelerates the detection and classification process by limiting the search area rather than searching the entire image” (Taimouri; ¶0061).

Allowable Subject Matter
Claims 3-4 and 11-16 would be allowable if the claims overcome 35 U.S.C. § 101 rejection. 
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664